A rehearing having been granted in this cause and the case having been further considered upon the record and upon briefs and argument of counsel for the respective parties; it is thereupon ordered and adjudged by the Court that the order or decree of the circuit court in this cause be and it is hereby reaffirmed and adhered to on rehearing.
WHITFIELD, P. J., CHAPMAN, BUFORD and THOMAS, J. J., concur.
BROWN, J., dissents.
Chief Justice TERRELL not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.